Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 08/27/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 55, 57, 60-63, 65 and 68-74 are pending in this application for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 55-67 rejected under of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description and enablement is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 55-67 rejected under 35 U.S.C. 103(a) as being unpatentable over Knoll et al., (The J. Biol. Chem., 1993, Vol. 268(6): 4281-4290, in IDS) and further in view of Guo et al., (Metabol. Eng., 2014, Vol. 22: 69-75), Corthals et al., (US 2016/0272950 A1, in IDS), Guckes et al., (Sci. Signal., 2017, Vol. 10, eaag1775: pages 1-9), Gao et al., (mBIO, 2015, Vol. 6(3), e00686-15, pages 1-10), Kumar1 et al., (Mol Cell Biol., 2014, Vol. 392: 175-186), Kumar2 et al., (PLOS One, May 22, 2015, pages 1-20),  Baker et al., (US 5,631,347) and Kuo et al., (Prot. Affinity Tags: Methods and Protocols, Methods in Mol. Biol., Chapter 6, 2014, pages 71-80), is being withdrawn due to claim amendments and persuasive arguments (see Applicants’ Remarks/Arguments dated 08/27/2021, pages 12-16). 


Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Debra G Shoemaker on 09/02/2021.
The application has been amended as follows:
In the Claims
Cancel withdrawn claims 68-74
Claim 57: in line 1, delete “claim 56” and replace with “claim 55”
Claim 65: add a period “.” at the end of the claim

Allowable Subject Matter
Claims 55, 57, 60-63 and 65 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652